Citation Nr: 0607410	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  04-14 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1974 to May 
1981.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Nashville, Tennessee that denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  Right ear hearing loss is not shown.  

2.  The veteran's left ear hearing loss did not manifest 
during service or to a degree of ten percent loss within one 
year of service separation, and is not shown to be casually 
or etiologically related to service.  

3.  The veteran's claimed tinnitus did not manifest during 
service and is not casually or etiologically related to 
service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§1101, 1110, 1112, 
1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§1101, 1110, 1112, 1113, 1131, 1137, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  He contends he was exposed to engine 
noise during his work in flight line operations and that this 
resulted in hearing loss.  He also claims the engine noise, 
and/or a blow to the head in Germany in 1975 caused his 
current tinnitus.  

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. §1110; 38 C.F.R. §3.303(a).  See also Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

The first element of service connection is a showing by 
competent medical evidence of a current disability.  
Regarding hearing loss of the right ear, the veteran's claim 
fails because the medical evidence fails to diagnose hearing 
loss of the right ear, as defined by C.F. R. §3.385.  
Impaired hearing will be considered to be a disability under 
C.F.R. §3.385 when either 1) the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater, 2) when the auditory threshold in at 
least three of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 26 decibels or greater, or 3) when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  In support of his claim, the veteran submitted a 
medical report from the Ear, Nose, and Throat Consultants of 
East Tennessee, dated April 2004.  These results show 
auditory thresholds at 20 decibels or less at the recorded 
frequencies of 500, 1000, 2000, and 4000 Hertz.  The 
veteran's claim for hearing loss of the right ear is denied 
because he has not shown evidence of a current hearing loss 
disability in the right ear.  


The April 2004 report shows that the veteran has a hearing 
loss in his left ear as defined by regulation.  As for 
tinnitus, the veteran does not meet the first requirement for 
service connection because there is no medical evidence 
documenting the current presence of the condition.  However, 
for the purposes of this decision, it is conceded that the 
veteran experiences tinnitus as he is capable of describing 
the particular symptom of ringing in his ears.  Accordingly, 
these two claims meet the first requirement of service 
connection.

The second requirement for service connection requires 
medical evidence of in-service incurrence or aggravation of 
an injury or disease.  The veteran's DD Form 214 documents 
his work on helicopters and it is conceded in this decision 
that he was exposed to noise in this military capacity.  
However, the veteran's claims for hearing loss of the left 
ear and tinnitus fail this second requirement because there 
is no documentation of the condition or complaints of hearing 
loss of the left ear or tinnitus in his service medical 
records.  

At entry into service, the veteran's medical examination 
revealed an auditory threshold of 25 decibels at 4000 Hertz 
in the left year.  Throughout his time in service, the 
veteran's hearing acuity in both ears fluctuated, with his 
left ear reaching a high of 30 decibels at 4000 Hertz in 
January 1976.  However, at no point was the veteran diagnosed 
with hearing loss and his separation examination revealed 
normal hearing acuity in both ears.  The records similarly do 
not support the veteran's claim for tinnitus, and during May 
1979 and June 1980 examinations the veteran specifically 
denied suffering from tinnitus.  The only documentation of 
the veteran suffering a head injury was a 1976 incident in 
which the veteran struck his head on the door frame while 
entering his doctor's office.  No residual effects of this 
head injury were noted.  

The third requirement of service connection requires medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  The veteran's claim fails 
because the medical evidence does not link his hearing loss 
of the left ear to the engine noise in service, or his 
tinnitus to either the engine noise or head trauma.  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. §5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The only evidence of the 
required nexus is the veteran's own contentions.  The record 
does not show the veteran is medically trained and he is not 
competent to offer an opinion that requires specialized 
training, such as the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).    

Finally, the veteran has submitted medical information from 
the Internet regarding the origins of tinnitus.  It is noted 
that the veteran has asserted that medical treatises support 
his contention that his tinnitus was caused by exposure to 
loud noises in service.  The articles submitted appear to 
support his contention that his tinnitus was caused by loud 
noise.  The Court has held that generic medical literature 
which does not apply medical principles regarding causation 
or etiology to the facts of an individual case does not 
provide competent evidence to establish the nexus element.  
See Libertine v. Brown, 9 Vet. App. 521, 523 (1996). However, 
medical treatise information may be regarded as competent 
evidence where "standing alone, [it] discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion." Wallin v. West, 11 Vet. 
App. 509, 513 (1998).  Here, the submitted information does 
not speak to the specifics of this case.  While the Board 
concedes that the veteran was exposed to loud noise in 
service, it does not concede that that noise was the kind of 
noise that caused his tinnitus, particularly in light of the 
facts here that show he did not complain of ringing in his 
ears until many years after the noise exposure and the blow 
to his head.  The article referred to by he veteran indicates 
there are many causes of tinnitus.  As noted above, the case 
fails for lack of a nexus opinion by someone competent to 
render such an opinion.  

For all of the above reasons, the veteran's claim for service 
connection must be denied.



Duty to Notify and Assist

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim by way of a letter from the 
RO to the veteran dated in January 2003.  The law requires 
that when a complete or substantially complete application 
for benefits is filed, VA must notify a claimant and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  Notice must 
inform a claimant of (1) any information and evidence not of 
record needed to substantiate the claim; (2) what information 
VA will seek to provide; and (3) what information the 
claimant is expected to provide.  VA must also ask the 
claimant to submit any pertinent evidence in his possession.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.159(b) (2005).  

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. Moreover, neither the veteran nor his representative 
has alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.  

The law places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  In this 
case, the veteran's service medical records are of record and 
the RO has obtained all available post-service VA and private 
medical records identified by the veteran.  

The veteran has not been afforded a VA examination in 
connection with his claim for service connection, but the 
Board is of the opinion that such an examination is 
unnecessary to make a decision in this case.  A medical 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
currently diagnosed disability or persistent or recurrent 
symptoms of a disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with an established event, injury or disease in 
service or with another service-connected disability.  
38 C.F.R. § 3.159(c) (4).  As described above, the evidence 
of record is deficient in these elements and the Board finds 
a current examination to be unnecessary.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159.  


ORDER

Service connection for the veteran's bilateral hearing loss 
and tinnitus is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


